      Case 2:20-cv-00978-KJM-DB Document 35 Filed 09/10/21 Page 1 of 2


 1

 2

 3

 4

 5
 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MAURICE L. FRAZIER,                                No. 2:20-cv-0978 KJM DB P
12                       Plaintiff,
13           v.                                          ORDER
14    JANAM, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. By order dated August 20, 2021, the undersigned issued set this action for

19   settlement conference and modified the discovery and scheduling order as requested in

20   defendants’ response (ECF No. 31) to plaintiff’s request for a settlement conference. (ECF No.

21   33.) On the same day, defendants moved to modify the discovery and scheduling order. (ECF

22   No. 32.) In light of their request, the undersigned issues the instant order granting the motion and

23   amending the discovery and dispositive motion deadlines.

24   ////

25   ////

26   ////

27   ////

28   ////
                                                        1
      Case 2:20-cv-00978-KJM-DB Document 35 Filed 09/10/21 Page 2 of 2


 1           Good cause appearing, IT IS HEREBY ORDERED that:

 2           1. Defendants’ motion to modify the discovery and scheduling order (ECF No. 32) is

 3   granted;

 4           2. The parties may conduct discovery and file any motions to compel no later than

 5   December 2, 2021;
 6           3. The dispositive motion deadline is continued until February 28, 2022; and
 7           4. In all other respects, the court’s June 21, 2021 Discovery and Scheduling Order

 8   remains the same.
 9   Dated: September 10, 2021
10

11

12

13

14

15

16
     DLB:12
17   DB/DB Prisoner Inbox/Civil Rights/R/fraz0978.med.amd

18

19

20
21

22

23
24

25

26

27

28
                                                            2
